                                                                                                                   r!-- - ti    fl
                                                                                                                                                     •   s   1
AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case                                                                                                   i



                                   UNITED STATES DISTRICT Co                                                         AUG 2 2 20i9
                                                                                                            I
                                                                                                            L -·
                                         SOUTHERN DISTRICT OF CALIFORNIA                              Cu:·-.. !.•:
                                                                                                  SOUTHi.:.. ;r.; :. .. 1.:    1; ;,-_·; 1   •
                                                                                                      y
             UNITED STATES OF AMERICA                               JUDGMENT IN A C                       f-NALGASE .....
                              v.                                    (For Offenses Committed On or After November I, 1987)
               Cesar AGUILAR-GONZALEZ


                                                                    MICHAEL EDMUND BURKE
                                                                    Defendant's Attorney
REGISTRATION NO.               85220298


The Defendant:
~    pleaded guilty to count(s)     1 OF THE SUPERSEDING MISDEMEANOR INFORMATION

D   was found guilty on count(s)
    after a nlea of not 1miltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                        Count
Title & Section                   Nature of Offense                                                                                   Number(s)
18 USC 3                          ACCESSORY AFTER THE FACT TO IMPROPER ENTRY                                                                     I
                                  BY AN ALIEN (MISDEMEANOR)




     The defendant is sentenced is provided on page 2 of this judgment

D    The defendant has been found not guilty on count(s)

~    Count(s) UNDERLYING COUNTS                               are Dismissed without prejudice on the motion of the United States.

~    Assessment : REMITTED



~   No fine                D Forfeiture pursuant to order filed                                          , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant's economic circumstances.


                                                                                           Sentence



                                                                   HON. A    W G. SCHOPLER
                                                                   UNITED STATES MAGISTRATE illDGE



                                                                                                                               19CR2209-AGS
/'
     DEFENDANT:               Cesar AGUILAR-GONZALEZ                                                   Judgment - Page 2 of2
     CASE NUMBER:             19CR2209-AGS

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     3MONTHS




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at
                ---------                  A.M.                   on
                                                                       ------------------
           • as notified by the United States Marshal.
          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •    Prisons:
           •    on or before
           •    as notified by the United States Marshal.
          •     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
     I have executed this judgment as follows:

          Defendant delivered on                                            to
                                   -------------
     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL




                                                                                                          19CR2209-AGS
